Case 1:21-cv-01764-GLR Document 2 Filed 07/15/21 Page 1 of 11

IN THE CIRCUIT COURT FOR BALTIMORE CITY, MARYLAND

 

 

RIKER MCKENZIE-EL ss
6639 Dogwood Road a
Gwynn Oak, Maryland 21207 * =

* i
PLAINTIFF r Sy

¥ aM
vs. + Case #: -W-C-AS =
AMERICAN SUGAR REFINING, INC. * a
1100 Key Highway East * “—
Baltimore, Maryland 21230 ?

a
DEFENDANT ‘

*

 

COMPLAINT

Plaintiff, Riker McKenzie-el, by and through his attorney, Mohamed M. Bamba,
Esq., and the Law Office of Mohamed Bamba, file this complaint against Defendant,
American Sugar Refining, pursuant to Md. Rule 2-303 and for good cause states:

PARTIES
1. Plaintiff, Riker McKenzie-el, is now and at all times relevant to this suit, a
resident of Baltimore County, Maryland.
2. Defendant, American Sugar Refining, is now and at all times relevant to this suit,

a company operating its business in Baltimore City, Maryland.
JURISDICTION AND VENUE

3. This Court has jurisdiction over this action in that the events at issue transpired in
Baltimore City, Maryland, and the amount in controversy exceeds $30,000. See
Md. Cts. & Jud. Proc. Code Ann. § 1-501.

4. This Court has personal jurisdiction over the Defendant in that the Defendant has
an office in Baltimore City and regularly transacts business and performs services
in Baltimore City, Maryland. See MD.CTS. & JUD.PROC. CODE ANN. § 6-103

(b)(1).
Case 1:21-cv-01764-GLR Document 2 Filed 07/15/21 Page 2 of 11

5. Venue properly lies in Baltimore City in that the Defendant carries on regular .
business in Baltimore City. See MD. CTS. & JUD.PROC. CODE ANN. § 6-
201 (a).

STATEMENT OF FACTS

Background

6. The Plaintiff, Mr. McKenzie-el, is a male resident of Baltimore County,

Maryland.

7. The International Longshoremen's Association is a labor union representing

longshore workers throughout the United States.

8. International Longshoremen's Association (hereinafter “ILA”) Local 333 is a
union that operates for the benefit of Longshore workers in the port of Baltimore,
as a local affiliate of the ILA.

9. From December 1973 to August 2020, Plaintiff McKenzie-el was a member of
ILA’s Local 333.

10. From 1985, Mr. McKenzie-el has held various positions with Local 333
including, but not limited to: walking delegate, executive board member, and

president.

11. In 2014, Mr. McKenzie-el undertook two positions, vice president with the
International Longshoremen's Association (ILA), which operates on a nationwide

level and president with Local 333, which operates on a local level.

12. During Mr. McKenzie-el’s time with Local 333, he has advocated for the rights of
the union members of Local 333, as well as the enforcement of the February 19,
1971 consent decree (Order No. 20688) established by United States vy.

International Logshoremen.

Plaintiff's Employment With The Defendant
Case 1:21-cv-01764-GLR Document 2 Filed 07/15/21 Page 3 of 11

13. The Plaintiff was employed by the American Sugar Refining, Inc. (hereinafter
“ASR”) from February 2019 to August 14, 2020.

14. Defendant ASR, is a member of the Steamship Trade Association of Baltimore.

15. The relationship between ASR as an employer and Mr. McKenzie-el as an
employee and a member of Local 333 is governed by a collective bargaining

agreement.

16. The current employment/collective bargaining agreement impacting the Plaintiff

is valid from October 1, 2018 to September 30, 2024.

17. While Mr. McKenzie-el was employed with ASR, Eric Zollars (hereinafter

“Superintendent Zollars” or “Zollars”) was his supervisor.
Plaintiff’s Union Activities To Address Defendant’s Improper Conduct

18. On or about October 1, 2018, the contractual rate for the Plaintiffs position as
Foreman was scheduled to increase by $4.50 an hour with an additional $1.50 pay

differential for his additional duties of overseeing a work site.

19, The Plaintiff never received a pay increase or the pay differential from the

Defendant.

20. The Plaintiff, as President of the local union, advocated and constantly implored

the Defendant to be compliant with the collective bargaining agreement.

21. In March 2019, the Plaintiff complained to ASR management about the pay

increase and pay differential and nothing was done to remedy the issue.

22. In October 2019, the Plaintiff raised safety concerns with respect to crane

operations at the ASR plant.

23. On December 28, 2019, Mr. McKenzie-el reported another workplace safety issue

to ASR management and human resources after his coworker Teron Matthews
Case 1:21-cv-01764-GLR Document 2 Filed 07/15/21 Page 4 of 11

told the Plaintiff that an unsafely operated crane bucket almost killed Mr.
Matthews.

24. Mr. McKenzie-el advocated against the exposure of asbestos, carbon monoxide,

and other toxic chemicals on the plant including the break room and restrooms.

25. Due to Mr. McKenzie-el’s efforts, an independent investigator investigated

whether the workers were being exposed to any harmful chemicals.

26. The independent investigator found the employees were being exposed to

asbestos in the flooring.

27. Additionally, the Defendant allowed uncovered wires to be open on the floor,

putting employees at risk.

28. Mr. McKenzie-el was almost electrocuted by the wires and the Defendant did not

do anything to remedy this issue.

Plaintiff's Complaints To Remedy The Workplace Environment

 

29. On April 7, 2020, Mr. McKenzie-el filed a complaint for discrimination in

30.

violation of the Civil Rights Act of 1964 (“Title VII), 42 U.S.C § 2000 et seq.,
and Section 1981, 42 U.S.C. § 1981, as well as violations of the Maryland Wage
Payment Collection Law (““MWPCL”), Md. Code Ann., Lab. & Empl. § 3-501 et
seq., and the Maryland Wage and Hour Law (“MWHL”), Md. Code Ann., Lab &
Empl. § 3-401 et seq.

In June and July 2020, the Plaintiff complained to ASR management indicating
COVID-19 violations created an unsafe work environment, especially older
employees pursuant to Maryland Code Labor and Employment §5-104 (a), which
states: (a) Safe employment and places of employment. -- Each employer shall
provide each employee of the employer with employment and a place of
employment that are: (1) safe and healthful; and (2) free from each recognized
hazard that is causing or likely to cause death or serious physical harm to the

employee.
Case 1:21-cv-01764-GLR Document 2 Filed 07/15/21 Page 5 of 11

Retaliation Due To Union Activities

31.

32.

33.

34,

35.

36.

37.

38.

On December 28, 2019, a few hours after the Plaintiff reported the safety concern
of co-worker, Teron Matthews, Mr. McKenzie-el was removed from the work

schedule by Superintendent Zolliars.

Superintendent Zollars falsely accused the Plaintiff of being late to work that day,
and removed Plaintiff from the work schedule for said reason. Subsequently, Mr.
Zollars issued a written warning, which included false allegations regarding

Plaintiffs performance and conduct.

After Mr. McKenzie-el continued to advocate for the rights of employees,
Superintendent Zollars began trying to punish him for his actions by making false

reports.

On March 21, 2020, Superintendent Zollars falsely claimed Mr. McKenzie did not
return to work even though he had the luxury to leave at the allotted time, in

accordance to the contractual agreement with the Defendant.

Subsequently, Superintendent Zollars report was removed from Mr. McKenzie-

el’s file as the complaint was determined to be improper.

On March 23, 2020, Superintendent Zollars attempted to create another false story
about Mr. McKenzie-el, stating he had not done the requirements of his role on a

rain day, which required all workers to cease performing work duties.

Superintendent Zollars wrote a false report about Mr. McKenzie-el for this March
23, 2020 occurrence. The report had to be removed from Mr. McKenzie-el file as

it was shown that the rain required all workers to cease work for that day.

On June 15, 2020, Superintendent Zollars again made a false report about Mr.
McKenzie-el. Zollars made the same type of report that was done on March Zl,

2020. This claim was also found to be improper.
Case 1:21-cv-01764-GLR Document 2 Filed 07/15/21 Page 6 of 11

39. After being unable to discipline Mr. McKenzie-el with the aforementioned
complaints, on July 30, 2020, management accused Mr. McKenzie-el of urinating |

in a container in the employee break room.

40. The Defendant was unable to provide witnesses or any evidence to support the
claim that Mr. McKenzie-el was urinating in the employee break room and

claimed the incident was on camera.

41. After being consistently asked for the video evidence of the incident, the
Defendant provided a video of Mr. McKenzie-el in the break room two days prior
to the alleged incident and there was nothing showing he urinated on the

premises.

42. Mr. McKenzie-el was being accused of something that did not transpire due to

management’s disdain for his union activities.

Plaintiff's Improper Termination

 

43. On August 14, 2020, the Defendant bypassed the requirements in the collective
bargaining agreement for termination and terminated the Plaintiff for an offense

that could not warrant termination under the collective bargaining agreement.

COUNT ONE (BREACH OF CONTRACT)

44. Plaintiff incorporates the allegations contained in the foregoing paragraphs as
though fully set forth herein in their entirety.

45. With respect to the Plaintiff's employment contract, Plaintiff has performed all
the conditions, covenants and promises on his part to be performed.

46. Defendant has breached the employment contract as it relates to section 1, Article

XVIII- Discipline, which states:

No employee shall be disciplined in any fashion without prior notice to the Union.

The discipline which may be imposed against an employee without prior approval

of the Union shail be limited as follows:

 
Case 1:21-cv-01764-GLR Document 2 Filed 07/15/21 Page 7 of 11

a. Pilfering or broaching of cargo, theft, use or carrying of dangerous
weapons on the employers’ premises and willful destruction of property,
and fighting (taking into consideration all of the relevant circumstances)
are Major Offenses which may be dealt with as the circumstances may
require, including discharge.
b. No employee shall be disciplined for other than a Major Offense
unless:
i. Prior written notices of such proposed discipline, including proposed
warning letters, is given to the Union, which shall have a reasonable
opportunity to respond before such action is implemented; and
ii. The employee has received at least one prior written warning for the
same or equivalent offense within the last twelve (12) months in the case
of a suspension for three (3) days or less or a least two (2) prior written
warnings for the same offense within the twelve (12) months in the case of
a suspension for from four (4) to seven (7) days, or has received at least
three written warnings for the same offense within the last twelve (12)
months in the case of a suspension for from eight (8) to thirty (30) days, or
has been suspended for more than seven (7) days within the last twelve
(12) months in the case of termination.
47. Defendant has breached the employment contract as it relates to Article V -
' Wages.
48. Defendants’ first written notification of Plaintiff's termination was given
on August 14, 2020. In failing to pay Plaintiff the salary, accrued vacation, and
benefits due him under his employment contract for the period of August 14,
2020 through April 16, 2021, ASR has breached the employment contract.
49. As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered a

loss of income, salary and benefits.

WHEREFORE, the Plaintiff, Riker McKenzie-el, hereby seeks the sum of over
SEVENTY FIVE DOLLARS ($75,000.00) in damages.

COUNT TWO (WRONGFUL DISCHARGE)

 

 
Case 1:21-cv-01764-GLR Document 2 Filed 07/15/21 Page 8 of 11

50.

51.

52.

a3.

54.

35.

36.

Plaintiff incorporates the allegations contained in the foregoing paragraphs as

though fully set forth herein in their entirety.

Defendants terminated Plaintiff in bad faith, and without good cause, for the
purpose of depriving Plaintiff of the opportunity to exercise his rights. Defendants
had no good cause to terminate Plaintiff. Defendants’ stated reason—that Plaintiff
urinated on the premises—was false, and Defendants knew that this reason was
false. Defendants’ stated reason was a pretextual, bad faith reason, since there is
no evidence supporting this incident.

Under the Collective Bargaining Agreement, which the Defendant is a party to,
the alleged urination is not a dischargeable offense.

It is the public policy of Maryland that employers may not fire employees for
engaging in protected action. According to Maryland Code State Personnel And
Pensions § 3-301, an employee has the right to “take part or refrain from taking
part in forming, joining, supporting, or participating in any employee organization
or its lawful activities” and “engage in other concerted activities for the purpose
of collective bargaining or other mutual aid or protection.”

Defendants’ purpose in terminating Plaintiff on August 14, 2020, was to punish
the Plaintiff for engaging in a protected right. By terminating the Plaintiff in the
manner set forth herein, Defendant has violated this public policy..:

As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered a
loss of income and benefits, and has further suffered emotional distress, as well as
damage to his reputation.

In doing the things herein alleged, Defendants’ conduct was despicable, and
Defendant acted toward Plaintiff with malice, oppression, fraud, and with a
willful and conscious disregard of Plaintiff's rights, entitling Plaintiff to an award

of punitive damages.

WHEREFORE, the Plaintiff, Riker McKenzie-el, hereby seeks the sum of over
SEVENTY FIVE DOLLARS ($75,000.00) in damages.

 

 
Case 1:21-cv-01764-GLR Document 2 Filed 07/15/21 Page 9 of 11

COUNT THREE (BREACH OF THE COVENANT OF GOOD FAITH AND FAIR

Si.

58.

39,

60.

61.

62.

63.

64.

DEALING

Plaintiff incorporates the allegations contained in the foregoing paragraphs as

though fully set forth herein in their entirety.

Plaintiff's employment contract contained an implied-in-law covenant of good
faith and fair dealing that neither party would do anything to injure the right of the
other party to enjoy the benefits of the contract. .

In terminating Plaintiff in bad faith, without good cause, upon a pretext, all for the
purpose of depriving Plaintiff of the opportunity to exercise his protected rights,
ASR breached this covenant of good faith and fair dealing.

As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered a
loss of income and benefits.

In doing the things herein alleged, Defendant’s conduct was despicable, and
Defendant acted toward Plaintiff with malice, oppression, fraud, and with a
willful and conscious disregard of Plaintiffs rights, entitling Plaintiff to an award

of punitive damages.

WHEREFORE, the Plaintiff, Riker McKenzie-el, hereby seeks the sum of over
SEVENTY FIVE DOLLARS ($75,000.00) in damages.

COUNT FOUR (FALSE LIGHT)
Plaintiff incorporates the allegations contained in the foregoing paragraphs as
though fully set forth herein in their entirety.

 

Plaintiffs termination and said remarks by Defendant engendered publicity that
unreasonably placed the Plaintiff in a false light before the public. As such, they
constituted an invasion of Plaintiffs right to privacy and were highly offensive to
a reasonable person.

The Defendant had knowledge of or acted in reckless disregard of the falsity of
the publicized matters and the false light in which they placed the Plaintiff,
Case 1:21-cv-01764-GLR Document 2 Filed 07/15/21 Page 10 of 11

65. As a result of Defendant’s conduct, Plaintiff has suffered great mental distress,

personal and professional humiliation, and substantial financial damages.

66. In doing the things herein alleged, Defendant’s conduct was despicable, and
Defendant acted toward Plaintiff with malice, oppression, fraud, and with a
willful and conscious disregard of Plaintiff's rights, entitling Plaintiff to an award

of punitive damages.

WHEREFORE, the Plaintiff, Riker McKenzie-el, hereby seeks the sum of over
SEVENTY FIVE DOLLARS ($75,000.00) in damages.

COUNT FIVE (DEFAMATION)

67, Plaintiff incorporates the allegations contained in the foregoing paragraphs as
though fully set forth herein in their entirety.

68. The statements made by the Defendant that the Plaintiff urinated in the
Defendant’s building, were false and known to be false at the time they were
made. The Defendant made the statements with the intention of injuring the
Plaintiff.

69. The statements made were libelous, and defamatory per se.

70. As a direct and proximate result of the statements set forth, the Plaintiff has been
damages and will continue to suffer damage. The Plaintiff has suffered irreparable
harm to his reputation for which the Defendant should be held liable.

WHEREFORE, the Plaintiff, Riker McKenzie-el, hereby seeks the sum of over
SEVENTY FIVE DOLLARS ($75,000.00) in damages.

/s/{Mohamed Bamba

Mohamed M. Bamba, Esq.

CPF: 1712130030

Law Office of Mohamed Bamba
3601 Edmondson Avenue

10

 
 

Case 1:21-cv-01764-GLR Document 2 Filed 07/15/21 Page 11 of 11

Baltimore, Maryland 21229
Office: 410-947-2538

Fax: 410-947-2196

Email: Mohamed@bambalaw.com

11

 
